 

2008 NQO NO.  1  

 

 

 

 

 

[img1.gif]


 

RAVEN GOLD CORP.

 

2008 STOCK INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

Participant
Name: Bashir Virji

Grant Date: May 27, 2008

 

 

 

 

 

 

Vesting Schedule

Shares Subject to Nonqualified
Stock Option:  200,000

Exercise Dates

Percent of Stock
Option Exercisable

Expiration Date:  May 27, 2018

May 27, 2008

25%

 

 

May 27, 2009

50%

Exercise Price:  $0.17

May 27, 2010

75%

 

May 27, 2011

100%

 

 

 

 

--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER RAVEN GOLD CORP.

2008 STOCK INCENTIVE PLAN

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Award Agreement”), made as of the
grant date set forth on the cover page of this Award Agreement (the “Cover
Page”) by and between the participant named on the Cover Page (the
“Participant”) and Raven Gold Corp. (the “Company”):

W I T N E S S E T H:

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company; and

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Raven Gold Corp. 2008 Stock
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

Section 1.Grant of Stock Option. The Company hereby grants to the Participant a
nonqualified stock option (the “Stock Option”) to purchase all or any part of
the number of shares of its Common Stock set forth on the Cover Page, under and
subject to the terms and conditions of this Award Agreement and the Plan which
is incorporated herein by reference and made a part hereof for all purposes. The
purchase price for each share to be purchased hereunder shall be the exercise
price set forth on the Cover Page (the “Exercise Price”).

Section 2.          Times of Exercise of Option. After, and only after, the
conditions of Section 9 hereof have been satisfied, the Participant shall be
eligible to exercise the Stock Option pursuant to the vesting schedule set forth
on the Cover Page (the “Vesting Schedule”). If the Participant’s employment with
the Company (or a Subsidiary of the Company or an Affiliated Entity) remains
full-time and continuous at all times prior to any of the exercise dates
specified on the Cover Page (the “Exercise Dates”), then the Participant shall
be entitled, subject to the applicable provisions of the Plan and this Award
Agreement having been satisfied, to exercise on or after the applicable Exercise
Date, on a cumulative basis, the number of Stock Options determined by
multiplying the aggregate number of shares of Common Stock subject to the Stock
Option set forth on the Cover Page by the designated percentage set forth on the
Cover Page.

Section 3.          Term of Stock Option. Subject to earlier termination as
hereafter provided, the Stock Option shall expire at the close of business on
the expiration date set forth on the Cover Page and may not be exercised after
such expiration date; provided, however, in no event shall the term of the Stock
Option be longer than ten years from the Date of Grant.

 

Section 4.

Transferability of Stock Option.

(a)        General. Except as provided in Section 4(b) hereof, the Stock Option
shall not be transferable otherwise than by will or the laws of descent and
distribution, and the Stock Option may be exercised, during the lifetime of the
Participant, only by the Participant. More particularly (but without limiting
the generality of the foregoing), the Stock Option may not be assigned,
transferred (except as provided above and in Section 4(b) hereof), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Stock
Option contrary to the provisions hereof shall be null and void and without
effect.

 

--------------------------------------------------------------------------------

(b)        Limited Transferability of Stock Options. The Stock Options may be
transferred by such Participant to (i) the ex-spouse of the Participant pursuant
to the terms of a domestic relations order, (ii) the spouse, children or
grandchildren of the Participant (“Immediate Family Members”), (iii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (iv) a
partnership in which such Immediate Family Members are the only partners;
provided that there may be no consideration for any such transfer and subsequent
transfers of transferred Stock Options shall be prohibited except those in
accordance with Section 4(a) hereof. Following transfer, any such Stock Options
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of this Section 4(b)
the term “Participant” shall be deemed to refer to the transferee. The events of
termination of employment of the Plan shall continue to be applied with respect
to the original Participant, following which the Stock Options shall be
exercisable by the transferee only to the extent, and for the periods specified
in the Plan. No transfer pursuant to this Section 4(b) shall be effective to
bind the Company unless the Company shall have been furnished with written
notice of such transfer together with such other documents regarding the
transfer as the Committee shall request.

Section 5.          Employment. So long as the Participant shall continue to be
a full-time and continuous employee of the Company, a Subsidiary of the Company
or an Affiliated Entity, the Stock Option shall not be affected by any change of
duties or position. Nothing in the Plan or in this Award Agreement shall confer
upon the Participant any right to continue in the employ of the Company, a
Subsidiary of the Company or an Affiliated Entity, or interfere in any way with
the right of the Company, a Subsidiary of the Company or an Affiliated Entity to
terminate the Participant’s employment at any time.

Section 6.          Acceleration of Otherwise Unexercisable Stock Options on
Death, Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or (iii)
any other Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase all or any all or any
part of the shares subject to the Stock Option for which the applicable Exercise
Date(s) has not yet occurred on the date of the Participant’s death, termination
of his employment due to a Disability, or as the Committee otherwise so
determines. With respect to shares subject to the Stock Option for which the
applicable Exercise Dates have occurred or for which the Committee has permitted
purchase in accordance with the foregoing provision, the Participant, or the
representative of a deceased Participant, shall automatically have the right to
purchase such shares during the remaining term of the Stock Option.

 

Section 7.

Method of Exercising Stock Option.

(a)        Procedures for Exercise. The manner of exercising the Stock Option
herein granted shall be by written notice to the Secretary of the Company at the
time the Stock Option, or part thereof, is to be exercised, and in any event
prior to the expiration of the Stock Option. Such notice shall state the
election to exercise the Stock Option, the number of shares of Common Stock to
be purchased upon exercise, the form of payment to be used, and shall be signed
by the person so exercising the Stock Option.

(b)        Form of Payment. Payment in full for shares of Common Stock purchased
under this Award Agreement shall accompany the Participant’s notice of exercise,
together with payment for any applicable withholding taxes. Payment shall be
made (i) in cash or by check, draft or money order payable to the order of the
Company; (ii) by delivering Common Stock or other equity securities of the
Company having a Fair Market Value on the date of payment equal to the amount of
the Exercise Price, but only to the extent such exercise would not result in an
adverse accounting charge for financial accounting purposes with respect to the
shares used to pay the exercise price unless otherwise determined by the
Committee; or (iii) a combination thereof. In addition to the foregoing
procedure which may be available for the exercise of the Stock Option, after the
date on which the Company’s Common Stock is listed on a national securities
exchange or the NASDAQ Stock Market or quoted on the over-the-counter market by
the National Association of Securities Dealers, the Participant may deliver to
the Company a notice of exercise which includes an irrevocable instruction to
the Company to deliver the certificate representing the shares of Common Stock
being purchased, issued in the name of the Participant, to a broker approved by
the Company and authorized to trade in the Common Stock of the Company. Upon
receipt of such notice, the Company shall acknowledge receipt of the executed
notice of exercise and forward this notice to the broker. Upon receipt of the
copy of the notice which has been acknowledged by the Company, and without
waiting for issuance of the actual stock certificate with respect to the
exercise of the Stock Option, the broker may sell the

 

2

 



 

--------------------------------------------------------------------------------

Common Stock or any portion thereof. The broker shall deliver directly to the
Company that portion of the sales proceeds sufficient to cover the Exercise
Price and withholding taxes, if any. For all purposes of effecting the exercise
of the Stock Option, the date on which the Participant gives the notice of
exercise to the Company, together with payment for the shares of Common Stock
being purchased and any applicable withholding taxes, shall be the “date of
exercise.” If a notice of exercise and payment are delivered at different times,
the date of exercise shall be the date the Company first has in its possession
both the notice and full payment as provided herein.

(c)        Further Information. In the event the Stock Option is exercised,
pursuant to the foregoing provisions of this Section 7, by any person other than
the Participant due to the death of the Participant, such notice shall also be
accompanied by appropriate proof of the right of such person to exercise the
Stock Option. The notice so required shall be given by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company at Raven Gold Corp., Attn: Corporate Secretary, 7250 N.W. Expressway
#260, Oklahoma City, OK 73132 and it shall be deemed to have been given when it
is so personally delivered or when it is deposited in the United States mail in
an envelope addressed to the Company, as aforesaid, properly stamped for
delivery as a registered or certified letter.

Section 8           Change of Control Event. Promptly following a Change of
Control Event of the Company, the Committee shall cause written notice of such
event to be given to each Participant and his or her outstanding Stock Options
shall become 100% vested and thereafter each Participant shall have the right to
exercise all or any of his or her Stock Options.

Section 9.          Securities Law Restrictions. The Stock Option shall be
exercised and Common Stock issued only upon compliance with the Securities Act
of 1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant, at the time of exercise and as a condition imposed
by the Company, shall represent, warrant and agree that the shares of Common
Stock subject to the Stock Option are being purchased for investment and not
with any present intention to resell the same and without a view to
distribution, and the Participant shall, upon the request of the Company,
execute and deliver to the Company an agreement to such effect. The Participant
acknowledges that any stock certificate representing Common Stock purchased
under such circumstances will be issued with a restricted securities legend.

Section 10.        Payment of Withholding Taxes. No exercise of any Stock Option
may be effected until the Company receives full payment for any required state
and federal withholding taxes. Required withholding shall be determined as the
employer’s minimum statutory withholding based upon the minimum statutory
withholding rates for federal and state purposes, including payroll taxes, that
are applicable to such supplemental taxable income. Payment for withholding
taxes shall be made in cash, by check , or by the Participant surrendering, or
the Company retaining from the shares of Common Stock to be issued upon exercise
of the Stock Option, that number of shares of Common Stock (based on Fair Market
Value) that would be necessary to satisfy the requirements for withholding any
amounts of taxes due upon the exercise of the Stock Option. For the purpose of
calculating the Fair Market Value of shares surrendered or retained to pay
withholding taxes, the relevant date shall be the date of exercise. In the event
the Participant uses the “cashless” exercise/same-day sale procedure set forth
in Section 7(b) hereof to pay withholding taxes, the actual sale price of shares
sold to satisfy payment shall be used to determine the amount of withholding
taxes payable. Nothing herein, however, shall be construed as requiring payment
of withholding taxes at the time of exercise if payment of taxes is deferred
pursuant to any provision of the Code, and actions satisfactory to the Company
are taken which are designed to reasonably insure payment of withholding taxes
when due.

Section 11.        Notices. All notices or other communications relating to the
Plan and this Award Agreement as it relates to the Participant shall be in
writing and shall be delivered personally or mailed (U.S. Mail) by the Company
to the Participant at the then current address as maintained by the Company or
such other address as the Participant may advise the Company in writing.

 

3

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Award Agreement as of the day
and year first above written.

COMPANY:

RAVEN GOLD CORP., a Nevada corporation

 

By:  /s/ Mike Wood  

Name:  Mike Wood

Title:  CEO and President

 

 

PARTICIPANT:

/s/ Bashir Virji  

 

Bashir Virji

 

 

4

 



 

 